Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Amendment to Fund Participation Agreement This amendment, dated as of , 2008, between NATIONAL LIFE INSURANCE COMPANY , a life insurance company organized under the laws of the State of Vermont (LIFE COMPANY), NEUBERGER BERMAN ADVISORS MANAGEMENT TRUST , a Delaware business trust (TRUST), and NEUBERGER BERMAN MANAGEMENT, INC. , a New York Corporation (NB MANAGEMENT), is made to the Fund Participation Agreement, dated as of May 1, 1998 as amended, among LIFE COMPANY, TRUST, and NB MANAGEMENT (the Agreement). Terms defined in the Agreement are used herein as therein defined. WHEREAS, the LIFE COMPANY desires to amend the Appendixes A and B to the Agreement to add one or more new Portfolios. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Appendixes A and B of the Agreement are hereby deleted and replaced with new Appendixes A and B attached hereto. 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed as an original but all of which together shall constitute one and the same Amendment. NEUBERGER BERMAN ADVISORS MANAGEMENT TRUST BY: NAME: Title: NEUBERGER BERMAN MANAGEMENT, INC. BY: NAME: TITLE: NATIONAL LIFE INSURANCE COMPANY BY: NAME: TITLE: Appendix A Portfolios Partners Portfolio ( Initial Class) Mid-Cap Growth Portfolio (Initial Class) Lehman Brothers Short Duration Bond Portfolio (Initial Class) Small Cap Growth Portfolio (S-Series Class) AMT Social Responsive Fund (Initial Class) Appendix B Separate Accounts Selected Portfolios National Variable Life Insurance Account Partners Portfolio (Initial Class) Mid-Cap Growth Portfolio (Initial Class) Lehman Brothers Short Duration Bond Portfolio (Initial Class) Small Cap Growth Portfolio (S-Series Class) AMT Social Responsive Fund (Initial Class) National Variable Annuity Account II Partners Portfolio (Initial Class) Mid-Cap Growth Portfolio (Initial Class) Lehman Brothers Short Duration Bond Portfolio (Initial Class) Small Cap Growth Portfolio (S-Series Class) AMT Social Responsive Fund (Initial Class)
